______




Affirmed and Opinion Filed November 6, 2012




                                                  in The
                                          QEourt of Z1pptat
                               if ittlj itrftt of Z!xa at atta
                                          No. 05-11-0 1274-CR

                                   1)ANA NI. 1)IGUETTE, Appellant

                                                    V.

                                  THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court Auxiliary Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. TR-i1-13323

                                   MEMORANDUM OPINION

                        Befoie Justices O’Neill, FitzGerald, and Lang-Miers
                                  Opinion by Justice Lang-Miers

       Dana M. Diguette was convicted of contributing to the non-attendance of her child at

school. The trial   court   assessed a $400 fine. Appellant is representing herself in this appeal and

did not file a brief. Therefore, we submitted the appeal without briefs. See Lou v. State, 874
S.W.2d 687 (Tc. Crim. App. 1994). Absent briefs, no issues are before us.
       Finding no fundamental error, we affirm the trial court’s judgment.


                                                         ‘       2gç 4
                                                                     .:’7W   :“,
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE
Do Not Publish
TEx. it App. P.47
111 274F.U05
                                  Qtourt of Ztppeat
                         ififtlj Oitrict of rcxa at Oafta
                                       JUDGMENT

[)ANA M. DIGUETTE, Appellant                      Appeal Irom the County Court Auxiliary
                                                  Court No. 4 of Dallas County, Texas
No. 05-1 1-01274-CR       V.                      (Tr.Ct.No. TR-1 1-13323).
                                                  Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                      Justices O’Neill and FitzGerald
                                                  participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.

Judgment entered November 6, 20 12



                                                         JUSTICE